Ingraham, J. (dissenting):
I think that this judgment should be affirmed. In Stumpf v. Hallahan (101 App. Div. 383) it was held that the short statute of limitation provided for there in the Hew Jersey statute can be a defense interposed in this State that the other provisions of this statute are not available as a defense. We are not concerned with the recovery of the balance of the mortgage debt under the provisions of section 2 of the amendatory act of March 23, 1881, of the State of Hew Jersey,* as the effect of such recovery should be left to the courts of Hew Jersey where the property is situated. There is nothing in either the original or amendatory act which prevents the plaintiff from beginning an action in this State provided that the action is commenced within six months after the sale of- the mortgaged premises, which confessedly this action was. Whether or not the defendant was entitled to redeem is not before us and that question can be *160determined by the courts of New Jersey if the defendant wishes to redeem. As to tlie point raised by the defendant, that there was a mistrial of the action, both parties had moved for a direction of a verdict and imposed upon the court the duty of deciding both the facts and the law, whereupon the court without objection discharged the jury and subsequently decided both the facts and the law. If the judge, however, had directed a verdict no question would have been presented, and where the jury has been discharged there certainly was no mistrial unless the course of the judge ivas objected to by' the parties. No objection was made as to the right of the judge, and any right, therefore, was waived.
Judgment reversed, new trial ordered, costs to appellant to abide event. Order filed.

See Laws of X. J. of 1880, chap. 170, as amd. by Laws of X. J, of 1881, chap. 147; Gen. Stat. X. J. 2112, § 48.— [Rep.